Citation Nr: 9911950	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a diagnosable 
disability manifested by headaches.  

2.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for skin rash as a 
manifestation of an undiagnosed illness. 

5.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.    

6.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1991 to 
July 1991, together with periods of active duty for training 
and inactive duty training prior thereto.  

The current case comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating action entered by the 
Hartford, Connecticut, Regional Office (RO), in which the 
claims set out on the preceding page were denied.  The 
veteran expressed his disagreement with this decision in May 
1997, and a statement of the case was issued on July 18, 
1997.  A VA Form 9 (Appeal to Board of Veterans' Appeals) was 
received at the RO in January 1998.  In August 1998, the 
veteran appeared at a hearing conducted by the undersigned at 
the RO, pursuant to the veteran's request as set out on the 
aforementioned VA Form 9.  Thereafter, the case was forwarded 
to the Board in Washington, D.C., for appellate 
consideration.





REMAND

Under applicable criteria, a perfected appeal to the Board of 
a particular decision entered by a Department of Veterans 
Affairs (VA) regional office consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

As indicated in the chronology of this appeal, described in 
the Introduction portion of this Remand, it appears that the 
veteran's substantive appeal addressing the issues considered 
by this Remand was received at the RO more than one year 
after the decision being appealed, and also more than 60 days 
after the issuance of the statement of the case (SOC) 
concerning these matters.  There is provision for extending 
the time limits prescribed above, if an appellant files a 
timely request for an extension.  38 C.F.R. § 20.303.  The 
record does not reflect that the veteran herein requested an 
extension of time in which to file his substantive appeal.  
The U. S. Court of Appeals for Veterans Claims, (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999), has held that, if a claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet.App. 554, 556 (1993).  See also YT v. Brown, 
9 Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 
546 (1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  
Since a timely substantive appeal is clearly a requirement, 
and not a mere procedural technicality, the Board must 
consider whether the veteran's appeal should be dismissed for 
lack of jurisdiction.

However, we note that the RO did not raise the issue of 
timeliness of the substantive appeal and, therefore, the 
veteran is not aware that it is an issue in this matter.  The 
Court has held that, when the Board addresses an issue that 
has not been addressed by the RO, the Board must consider 
whether the appellant would be prejudiced by the Board's 
going forward on that issue without first remanding for the 
RO to develop the issue in the first instance.  See Bernard 
v. Brown, 4 Vet.App. 384, 393 (1993), noting that "the 
original SOC may have been insufficient to inform the 
claimant of the governing law and regulation [and t]herefore, 
the claimant may not have received sufficient notice of the 
need to address that issue in his or her submissions, 
arguments, and testimony on appeal."  The Board believes 
that, in the interest of fairness and due process, the 
veteran's claims should be remanded to the RO so that the 
issue of whether he perfected a timely substantive appeal 
with regard to the May 1996 rating action can be thoroughly 
developed.  

In addition to the foregoing, the Board observes that after 
the veteran submitted his May 1997 notice of disagreement, 
the RO prepared another rating decision in July 1997.  In 
that rating action, the RO continued to deny service 
connection for the disabilities listed on the first page of 
this Remand, in addition to 7 more symptoms about which the 
veteran complained were related to his Persian Gulf War 
service.  Although these additional 7 symptoms were included 
in the list of issues addressed in the July 1997 statement of 
the case, since the veteran had not expressed his 
dissatisfaction with the RO's decision in that regard, the 
inclusion of those issues in the statement of the case was 
not appropriate.  That notwithstanding, it is observed that 
these additional issues were mentioned in the June 1998, VA 
Form 646 (Statement of Accredited Representation in Appealed 
Case) submitted to the RO by the veteran's representative.  
That could be construed as a notice of disagreement with the 
RO's July 1997 decision in this regard.  On the other hand, 
at the hearing before the undersigned, the veteran 
specifically mentioned he only sought to establish service 
connection for headaches, fatigue, memory loss, joint/muscle 
pain and aches, and bilateral axillary pain.  Therefore, it 
is not clear to what extent the veteran seeks to appeal the 
July 1997 decision.  

In any case, to the extent that it is determined that the 
veteran seeks to appeal any determinations made in July 1997, 
that are not currently matters over which the Board has 
jurisdiction, he should be provided a statement of the case 
with respect to them, in order to give him the opportunity to 
pursue an appeal in that regard, if he so chooses.  (See 
Godfrey v. Brown, 7 Vet.App. 398 (1995), wherein the Court 
held that if a claim has been placed in appellate status by 
the filing of a notice of disagreement and it does not appear 
that the RO has acted upon it, the Board must remand the 
claim to the RO for preparation of a statement of the case as 
to that claim, lest the claimant be denied the opportunity to 
perfect an appeal as to the issue(s) in dispute.)

Under the circumstances described above, the Board is 
remanding the veteran's case to the RO for the following 
actions:

1.  The RO should advise the veteran and his 
representative that the timeliness of his 
substantive appeal is in issue in the matters set 
forth on the front page of this Remand, and afford 
the veteran the opportunity to respond to, and/or 
submit any evidence pertinent to the issue of the 
timeliness of his substantive appeal with regard to 
these claims for benefits.  Thereafter, the RO 
should provide the veteran and his representative a 
supplemental statement of the case which addresses 
the mandatory filing requirements for a timely 
substantive appeal, as set out in applicable law 
and regulations, including 38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. §§ 20.202, 20.302, 20.303, 20.305.

2.  The RO should contact the veteran in writing to 
determine which, if any, issues decided in the July 
1997 rating action he seeks to appeal, (that are 
not currently under the jurisdiction of the Board.)  
With respect to those claims the veteran seeks to 
appeal, (and not currently under the jurisdiction 
of the Board), the RO should issue to the veteran 
and his representative a statement of the case that 
addresses them.  The veteran should also be advised 
that if he wishes the Board to address any of those 
claims, he must submit a timely substantive appeal 
regarding them.

No action is required of the veteran until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


